Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The claims 1-15 are allowed.  Specifically, the independent Claims 1 and 8 are allowed over the prior art. The dependent Claims (2-7, 9-15) are also allowed due to its dependencies to said independent Claims. 

Reasons for allowance
Regarding prior art, Claims 1 and 8. Though the prior arts teach , 
a) Collins et al. (US 10,267,941) discloses based on acoustic measurements of a formation, an objective function can be generated that takes into account all receivers and transmitter-receiver combinations of a stacked arrangement of receivers to reduce noise. The stacked arrangement can be arranged as multiple receivers at multiple local depths. The objective function can be generated as the norm of the difference between pressure measurements and synthetic modeled measurements with different receivers for different depths. Synthetic waveforms can be generated as a function of reflection coefficients with respect to the stacked arrangement. The objective function as used herein can provide the ability to have different transmitter to receiver gains for each one of the receivers used in the processing. In addition, the attenuation due to permeability 
b) Mathiszik et al. (US2019/0187316) disclose a downhole drilling characteristic measurement system for measuring a characteristic of drilling through the earth's subsurface, the system comprising: a downhole tool having an active measurement system, comprising a receiver, a first transmitter, and a second transmitter; a controller in communication with the first transmitter and the second transmitter, the controller configured to control the first transmitter and the second transmitter to transmit a first transmitted signal from the first transmitter and a second transmitted signal from the second transmitter, wherein the receiver is arranged to receive a first received signal from the first transmitted signal and a second received signal from the second transmitted signal; and a processor configured to determine a characteristic of drilling from the first received signal and the second received signal.
c) Wang et al. (US 2019/0129053) disclose a31 method of determining properties of an anisotropic formation surrounding a borehole, comprising: providing a logging-while-drilling tool that is moveable through the borehole, the logging-while drilling tool having at least one dipole acoustic source spaced from an array of receivers; during movement of the logging-while-drilling tool, operating the at least one dipole acoustic source to excite a time-varying pressure field in the anisotropic formation surrounding the borehole; during the movement of the logging-while-drilling tool, using the array of receivers to measure waveforms arising from the time-varying pressure field in the anisotropic formation surrounding the borehole; and processing the waveforms 
d) Przebindowska et al. (US 2018/0031723) disclose automatically characterizing an acoustic reflective boundary in the earth formation by: generating a plurality of multipole acoustic signals within the borehole; generating acoustic wave data at at least one acoustic receiver on the logging tool in response to a plurality of acoustic reflections of acoustic waves from a corresponding plurality of reflection points along the boundary responsive to the multipole acoustic signals; estimating from the acoustic wave data a location in the formation for each reflection point of the plurality of reflection points; and using the location in the formation for each reflection point to estimate at least one property of the acoustic reflective boundary. Each acoustic reflection may be unique to a particular transmitter location and receiver location and a particular acoustic reflective boundary in the formation.
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claims 1 and 8:  “projecting the image planes at the plurality of azimuthal location at the display; selecting the geological feature in one of the image planes at the display; scrolling through the image planes at the display to determine three dimensional structure of the geological feature.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864